Citation Nr: 1139055	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for hypertension associated with chest pain, currently evaluated as 10 percent disabling from August 1, 2009.

2.  Entitlement to restoration of a 30 percent disability rating for eczema with hyperpigmentation, forehead, and pseudofolliculitis barbae (skin disorder), currently evaluated as 10 percent disabling from August 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to December 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, that reduced the hypertension rating from 20 to 10 percent, and the skin disorder rating from 30 to 10 percent, both effective August 1, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing at the Board's Central Office in Washington, DC, and a July 2011 Board letter informed the Veteran his hearing was scheduled for September 13, 2011.  The Veteran, through his representative, made a request that the hearing be rescheduled, and that a hearing via video conference with the Veteran sitting at the RO be scheduled in lieu of a hearing in Washington, DC.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a video conference hearing at the RO, with appropriate notification to the veteran and representative.  After a video conference hearing is conducted, or if the veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


